FILED IN
                                                      1ST COURTOF APPL-v-;•.
                                                        HOUSTON. TFXAS


                                                        0CT13 2015
10072015                                             CHRISTOPHER A PRINE




To Whom it might concern



How much is the filing fee for the Appeal? I have attached a copy of
the Letter I received from your office.




                                          Evelyn M. Wyatt
Sherry' Radack                                                                      Christopher A. Prine
 Chief Justice                                                                      Clerk of the Court

Terry Jennings                                                                      Janet Williams
Evelyn Keyes                                                                        Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massencale
                                       Court of Appeals                             Phone: 713-274-2700
                                                                                    Fax:   713-755-8131
Harvev Brown
Rebeca Huddle
                                   First District of Texas                          www.txcourts.gov/1 stco a.aspx
Russell Lloyd                             301 Fannin Street
Justices
                                   Houston, Texas 77002-2066

                                             October 1,2015

   Cari T. Schultz                                       Jerry L. Schutza
   Carl Theobold Schultz                                 11 Greenway Plaza Ste 2820
    11 Greenway Plaza Ste 2820                           Houston, TX 77046-1100
   Houston, TX 77046                                     * DELIVERED VIA E-MAIL *
   * DELIVERED VIA E-MAIL *
                                                         Evelyn Wyatt
   H. Miles Cohn                                         129 Scott St
   Crain, Caton & James, PC                              San Francisco, CA 94117
   1401 McKinneySte 1700
   Houston, TX 77010-4035
   * DELIVERED VIA E-MAIL *

   RE:       Court of Appeals Number: 0M5-00497-CV               Trial Court Case Number: 2014-
   59033


   Style: Evelyn Wyatt v. Cynthia M. Simon, Jerry L. Schutza, Jaikshin S. Bhagia andNanik S.
   Bhagia

   Dear Appellant:

           The reporter's record was due to be filed July 1, 2015. From information currently
   available, the court reporter has not filed.the reporter's record because (1) you failed to request a
   reporter's record or (2) you have not paid for the record or made arrangements to pay the
   reporter's fee to prepare it. See Tex. R. App. P. 37.3(c). My records also indicate that you are
   not entitled to proceed without payment of costs. See Tex. R. App. P. 20.

         This is NOTICE that the Court may require you to file your brief and can consider and
  decide your appeal on those issues or points that do not require a reporter's record for a decision.
  See Tex. R. App. P. 37.3(c). The final deadline to submit written evidence from the court
  reporter that you have paid or made arrangements to pay the reporter's fee for preparing the
  reporter's record is 5:00 p.m., November 2 , 2015.
        If you believe you are exempt from paying the reporter's fee, please file a written detailed
explanation by the due date. See Tex. R. App. P. 20.1 (establishing indigence). A written
response is required, even if you have previously claimed you are exempt from paying the
reporter's fee.

                                                     Sincerely,



                                                     Christopher A. Prine, Clerk of the Court

                                                     By Michelle Gentile, Deputy Clerk



       cc:    Gina L. Wilburn (DELIVERED VIA E-MAIL)
              Court Reporter 55th District Court (DELIVERED VIA E-MAIL)
129 Scott St
                                                                                            ">*-.
San francisco, Calif. 94117-3222                     ••••'I...'   H- T'fct.Hi. j*
                                    Court ofAppeals
                                   F»>st District of Texas
                                   301 Fannin Street
                                   Houston, Texas 77002-2066
                                   33       m^^^.^^m^m